Order entered June 10, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01084-CV

         ALFREDO SANCHEZ AND FERMIN LOPEZ, Appellants

                                        V.

                            LUIS TORRES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-03653

                                     ORDER

      Before the Court is appellants’ June 7, 2021 third motion seeking a thirty-
day extension of time to file their brief on the merits. In our May 3, 2021 order
granting appellants’ second extension motion, we cautioned them that further
extension requests would be strongly disfavored. Accordingly, we GRANT the
motion ONLY TO THE EXTENT that we extend the time to June 18, 2021. No
further extension will be granted absent extraordinary circumstances.
                                             /s/   CRAIG SMITH
                                                   JUSTICE